DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, the limitation that the “first final prosthesis is created based on imaging of the patient’s edentulous and surrounding areas” is confusing. If the patient already has an edentulous area when taking the imaging, it is not understood how the first final prosthesis is created if no previous tooth is in the imaging to create the model to begin with. For examination purposes, the recitation will be treated as that the dimension/size of the space or empty area in combination with the surrounding areas of the patient dental arch is used to create the first final prosthesis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-17, 20 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10779912 in view of U.S. Patent No. 10779912 claim 1.  
Regarding claim 1, U.S. Patent No. 10779912 discloses a method of implanting a final dental prosthesis in a patient's mouth, the method including: 
encasing a first final prosthesis in a stent (see col 4, line 62) formed to extend across the patient's dental arch (col. 5, line 4); 
providing a plurality of small-diameter implants, each of the small-diameter implants having a coronal end and an apical end (col. 4, lines 63-65); 
with the stent extending across the patient's dental arch and holding the first final prosthesis in the proper drilling position (col. 4, lines 13-14), drilling the small-diameter implants, with the apical ends thereof leading, through said first final prosthesis into the patient's bone gingiva (i) such that the implant heads of the small-diameter implants are spaced apart, and (ii) such that the implant heads do not protrude from the first final prosthesis (col. 5, lines 6-16); 
removing the stent, leaving the first final prosthesis in position secured to the patient's gingiva (col. 5, lines 17-18).
However, U.S. Patent No. 10779912 does not disclose in the method of using the dental implant system that the first final prosthesis is drilled into the patient’s bone, and that when removing the stent, the first final prosthesis is secured to the patient’s bone.
On the other hand, U.S. Patent No. 10779912 discloses in claim 1 where is described that the dental implant system is hold in the proper drilling position sot that the small-diameter implants are drilled through the first final prosthesis into the patient’s gingiva and bone (see claim 1 in col. 4, lines 36-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of drilling the small-diameter implant through the final prosthesis into the patient’s gingiva of the method of using the dental implant system of U.S. Patent No. 10779912, with the capability and intended use of the small diameter implants to be drilled into the bone of claim 1 of the  U.S. Patent No. 10779912, in order to securely hold into the jaw bone the first final prosthesis.
Regarding claim 2, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where U.S. Patent No. 10779912 discloses further including creating the first final prosthesis before encasing the first final prosthesis in the stent (col. 4, lines 60-61).  
   Regarding claim 3, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where U.S. Patent No. 10779912 discloses that the first final prosthesis is created based on imaging of the patient's edentulous and surrounding areas (col. 4, lines 60-61).
 Regarding claim 4, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where U.S. Patent No. 10779912 discloses that the imaging includes a CT scan (col. 4, line 3).
Regarding claim 5, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where U.S. Patent No. 10779912 discloses that the imaging includes an intraoral digital scan (col. 4, lines 3-4).
Regarding claim 6, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where U.S. Patent No. 10779912 discloses that the longitudinal axes of the small diameter implants diverge from one another in the direction of the apical ends (col. 5, lines 11-14).
Regarding claim 7, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where U.S. Patent No. 10779912 discloses that for each of the small-diameter implants, an implant head is provided at the coronal end with an at least partially threaded shank extending apically from the implant head to the apical end, an annular apically-facing shoulder being defined by the implant head radiating outwardly from the at least partially threaded shank (col. 4, line 65 through col. 5, line 3).
Regarding claim 8, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where U.S. Patent No. 10779912 discloses that the drilling the small-diameter implants through said first final prosthesis into the patient's gingiva is performed such that the shoulders of the implant heads are in pressing contact with the first final prosthesis (col. 5, lines 68- and 14-16).
However, U.S. Patent No. 10779912 does not disclose in the method of using the dental implant system that the small-diameter implants are drilled into the patient’s bone.
On the other hand, U.S. Patent No. 10779912 discloses in claim 1 where is described that the dental implant system is hold in the proper drilling position sot that the small-diameter implants are drilled through the first final prosthesis into the patient’s gingiva and bone (see claim 1 in col. 4, lines 36-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of drilling the small-diameter implant through the final prosthesis into the patient’s gingiva of the method of using the dental implant system of U.S. Patent No. 10779912, with the capability and intended use of the small diameter implants to be drilled into the bone of claim 1 of the  U.S. Patent No. 10779912, in order to securely hold into the jaw bone the first final prosthesis.
Regarding claim 11, U.S. Patent No. 10779912 discloses a method of implanting a final dental prosthesis in a patient's mouth, the method including: 
providing a stent formed to extend across the patient's dental arch, the stent holding a first final prosthesis, the first final prosthesis being affixed to the stent (col. 5, lines 4-6); 
providing a plurality of small-diameter implants, each of the small-diameter implants having a coronal end and an apical end (col. 4, lines 63-65); 
with the stent extending across the patient's dental arch (col. 5, line 4) and aligning the first final prosthesis with a proper drilling position (col. 5, line 5-6), drilling the small-diameter implants, with the apical ends thereof leading, through said first final prosthesis into the patient's gingiva (col. 5, lines 6-8) (i) such that the coronal ends of the small-diameter implants are spaced apart (col. 5, lines 8-10), and (ii) such that the coronal ends do not protrude from the first final prosthesis (col. 5, lines 10-11);     
removing the stent, leaving the first final prosthesis in position secured to the patient's gingiva (col. 5, line 17-18).  
However, U.S. Patent No. 10779912 does not disclose in the method of using the dental implant system that the small-diameter implants are drilled into the patient’s bone.
On the other hand, U.S. Patent No. 10779912 discloses in claim 1 where is described that the dental implant system is hold in the proper drilling position sot that the small-diameter implants are drilled through the first final prosthesis into the patient’s gingiva and bone (see claim 1 in col. 4, lines 36-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of drilling the small-diameter implant through the final prosthesis into the patient’s gingiva of the method of using the dental implant system of U.S. Patent No. 10779912, with the capability and intended use of the small diameter implants to be drilled into the bone of claim 1 of the  U.S. Patent No. 10779912, in order to securely hold into the jaw bone the first final prosthesis.
Regarding claim 12, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where U.S. Patent No. 10779912 discloses that the first final prosthesis is created based on imaging of the patient's edentulous and surrounding areas (col. 4, lines 60-61).
Regarding claim 13, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where U.S. Patent No. 10779912 discloses that the imaging includes a CT scan (col. 4, line 3).
Regarding claim 14, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where U.S. Patent No. 10779912 discloses that the imaging includes an intraoral digital scan (col. 4, lines 3-4).
  Regarding claim 15, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where U.S. Patent No. 10779912 discloses that the longitudinal axes of the small diameter implants diverge from one another in the direction of the apical ends (col. 5, lines 11-14).
Regarding claim 16, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where U.S. Patent No. 10779912 discloses that for each of the small-diameter implants, an implant head is provided at the coronal end with an at least partially threaded shank extending apically from the implant head to the apical end, an annular apically-facing shoulder being defined by the implant head radiating outwardly from the at least partially threaded shank (Col. 4, line 65 through col. 5, line 3).
Regarding claim 17, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where U.S. Patent No. 10779912 discloses that the drilling the small-diameter implants through said first final prosthesis into the patient's bone is performed such that the shoulders of the implant heads come into pressing contact with the first final prosthesis (col. 5, line 14-16).
Regarding claim 20, U.S. Patent No. 10779912 discloses a method of implanting a final dental prosthesis in a patient's mouth, the method including:      
providing a stent formed to extend across the patient's dental arch (col. 5, line 4); 
providing a plurality of small-diameter implants, each of the small-diameter implants having a coronal end and an apical end (col. 4, lines 63-65); 
with the stent extending across the patient's dental arch and holding a first final prosthesis in alignment with a proper drilling position (col. 5, lines 4-6), 
drilling the small-diameter implants, with the apical ends thereof leading, through said first final prosthesis into the patient's gingiva (i) such that the coronal ends of the small-diameter implants are spaced apart, and (ii) such that the coronal ends do not protrude from the first final prosthesis (col. 5, lines 6-11); 
removing the stent, leaving the first final prosthesis in position secured to the patient's gingiva (col. 5, lines 17-18).
However, U.S. Patent No. 10779912 does not disclose in the method of using the dental implant system that the small-diameter implants are drilled into the patient’s bone.
On the other hand, U.S. Patent No. 10779912 discloses in claim 1 where is described that the dental implant system is hold in the proper drilling position sot that the small-diameter implants are drilled through the first final prosthesis into the patient’s gingiva and bone (see claim 1 in col. 4, lines 36-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of drilling the small-diameter implant through the final prosthesis into the patient’s gingiva of the method of using the dental implant system of U.S. Patent No. 10779912, with the capability and intended use of the small diameter implants to be drilled into the bone of claim 1 of the  U.S. Patent No. 10779912, in order to securely hold into the jaw bone the first final prosthesis.
Regarding claim 25, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 20, and where U.S. Patent No. 10779912 discloses that the longitudinal axes of the small diameter implants diverge from one another in the direction of the apical ends (col. 5, lines 11-14).
Regarding claim 26, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 20, and where U.S. Patent No. 10779912 discloses that for each of the small-diameter implants, an implant head is provided at the coronal end with an at least partially threaded shank extending apically from the implant head to the apical end, an annular apically-facing shoulder being defined by the implant head radiating outwardly from the at least partially threaded shank (col. 4, line 65 through col. 5, line 3).  
Regarding claim 27, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 26, and where U.S. Patent No. 10779912 discloses that the drilling the small-diameter implants through said first final prosthesis into the patient's bone is performed such that the shoulders of the implant heads come into pressing contact with the first final prosthesis (col. 5, lines 14-16).  
Claims 9, 10, 18, 19, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10779912 in view of U.S. Patent No. 10779912 claim 1 as applied to claim 1 and 11 above, and further in view of Suttin et al. (US 20090130630 A1).  
Regarding claims 9 and 10, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, U.S. Patent No. 10779912 does not disclose that the stent is formed based on a model of the patient’s edentulous ridge (for claim 9); and that the model is virtual (for claim 10).  
Suttin et al discloses that the stents/surgical guides can be created by the use of a CT-Scan of the patient’s mouth, because the scan provides enough detail to develop the stent by use of various methods. Furthermore, the model based on the CT-Scan provide the details of the patient's gum tissue and/or remaining teeth so that the surgical guide can be developed based on computer-aided design (CAD) and computer-aided manufacturing (CAM) (see [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implanting the final dental prosthesis of the U.S. Patent No. 10779912, with the step of forming the stent based on the CT-scan model of the patient’s edentulous ridge of Suttin, in order to add in the stent the details of the gum tissue or any remaining teeth to better fit the patient’s mouth. 
 Regarding claims 18 and 19, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 11.
However, U.S. Patent No. 10779912 does not disclose that the stent is formed based on a model of the patient’s edentulous ridge (for claim 18); and that the model is virtual (for claim 19).  
Suttin et al discloses that the stents/surgical guides can be created by the use of a CT-Scan of the patient’s mouth, because the scan provides enough detail to develop the stent by use of various methods. Furthermore, the model based on the CT-Scan provide the details of the patient's gum tissue and/or remaining teeth so that the surgical guide can be developed based on computer-aided design (CAD) and computer-aided manufacturing (CAM) (see [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implanting the final dental prosthesis of the U.S. Patent No. 10779912, with the step of forming the stent based on the CT-scan model of the patient’s edentulous ridge of Suttin, in order to add in the stent the details of the gum tissue or any remaining teeth to better fit the patient’s mouth. 
Regarding claims 28 and 29, U.S. Patent No. 10779912 discloses the claimed invention substantially as claimed, as set forth above for claim 20.
However, U.S. Patent No. 10779912 does not disclose that the stent is formed based on a model of the patient’s edentulous ridge (for claim 28); and that the model is virtual (for claim 29).  
Suttin et al discloses that the stents/surgical guides can be created by the use of a CT-Scan of the patient’s mouth, because the scan provides enough detail to develop the stent by use of various methods. Furthermore, the model based on the CT-Scan provide the details of the patient's gum tissue and/or remaining teeth so that the surgical guide can be developed based on computer-aided design (CAD) and computer-aided manufacturing (CAM) (see [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of implanting the final dental prosthesis of the U.S. Patent No. 10779912, with the step of forming the stent based on the CT-scan model of the patient’s edentulous ridge of Suttin, in order to add in the stent the details of the gum tissue or any remaining teeth to better fit the patient’s mouth.
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the prior art does not disclose further including the step of creating the first final prosthesis separately from the stent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772